Citation Nr: 1455371	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for colon cancer, secondary to diabetes mellitus, type II, with hypertension and erectile dysfunction.


REPRESENTATION

Veteran is represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, the Veteran filed a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  An October 2014 rating decision states that the Veteran's "current schedular is 100 percent permanent and total; therefore, a decision for individual unemployability is not warranted."  Consequently, the Board finds that a claim of entitlement to TDIU has been raised, but has not been adjudicated by the RO.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT
 
The most probative evidence of record shows that the Veteran's current colon cancer is proximately caused by his service-connected diabetes mellitus, type II, with hypertension and erectile dysfunction.



CONCLUSION OF LAW

The Veteran's colon cancer is due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2002 rating decision, service connection was granted for diabetes mellitus, type II, with hypertension and erectile dysfunction (hereinafter referred to as the Veteran's service-connected diabetes mellitus, type II).  The Veteran asserts that his current colon cancer was proximately caused by or aggravated by his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The evidence of record includes a current diagnosis of colon cancer.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With regard to whether the Veteran's colon cancer was proximately caused or aggravated by his service-connected diabetes mellitus, type II, the evidence of record consists of four etiological opinions from the Veteran's treating VA oncologist, E. B., M.D., and an October 2011 opinion from a VA examiner.

In a letter dated September 2011, Dr. B. opined that the Veteran's colon cancer was likely caused by his service-connected diabetes mellitus, type II.  In support of this conclusion, Dr. B. opined as follows:

With regard to [the Veteran's] secondary service connection application, his colon cancer was discovered 12 years after he had been diagnosed with diabetes mellitus.  There have been numerous studies which suggest that diabetes is a risk factor for the development of colon cancer.  A recent systematic review and meta-analysis of 41 cohort studies published by the European Journal of Epidemiology found that diabetes was associated . . . with an increased incidence of colorectal cancer (SRRs 1.27, 95% confidence interval between 1.21 and 1.34, p = 0.002); subgroup analyses and meta-regression analysis by controlling confounders showed that this increased incidence of colorectal cancer was independent of other variables including sex, family history of colorectal cancer, smoking, physical activity, and body mass index (Jiang Y et al, European Journal of Epidemiology, Sept. 22, 2011).  There was also a positive association between colorectal cancer mortality (SRR 1.20, 95% CI between 1.03 and 1.40, p < 0.001).  Another meta-analysis of case-control and cohort studies published by Yuhara et al in the American Journal of Gastroenterology on Sept. 13, 2011 also found that diabetes mellitus was associated with an increased risk of colon cancer (summary RR 1.38, 95% confidence interval between 1.26 and 1.51, n = 14 studies).  This association withstood limitation of meta-analysis to studies which controlled for smoking, obesity, and physical exercise.

I thus provide this nexus letter in support of [the Veteran's] request for secondary service connection approval.  

In October 2011, the Veteran underwent a VA examination.  The examiner opined that the Veteran's current colon cancer was not caused by his service-connected diabetes mellitus, type II.  In support of this conclusion, the examiner opined as follows:

. . . . [C]olon cancer is less likely than not secondary to diabetes, hypertension and [erectile dysfunction].  The rationale is that it is true that diabetes does slightly increase your risk for colon cancer, but no research has shown diabetes to CAUSE colon cancer.  There are many risk factors for colon cancer.  The highest risks are age [greater than] 50, congenital family syndromes and inflammatory bowel disease.  Diabetes slightly increases your risk, probably by less than 1.  Obesity, poor diet and sedentary lifestyle are the most significant risk factors for colon cancer, and of course obesity, diet, and sedentary lifestyle can lead to diabetes.  However, this [Veteran] had well controlled diabetes, normal [body mass index], and a very active lifestyle.

The October 2011 VA examiner also opined that the Veteran's current colon cancer was not permanently aggravated, beyond its natural progression, by his service-connected diabetes mellitus, type II, as there was no evidence of aggravation.  

In a letter dated October 2011, Dr. B. stated: "It is my medical opinion that it is more likely than not (i.e. probability greater than 50%) that [the Veteran's] service connected diabetes contributed to the development of his colon cancer."

In a letter dated February 2012, Dr. B. submitted the following opinion:

Recent research demonstrates a strong relationship between diabetes mellitus and risk of colorectal cancer.  In 2005, Clinical Gastroenterology and Hepatology published a paper by Yang YX et al titled 'Type 2 diabetes mellitus and risk of colorectal cancer' which found that a prior diagnosis of type 2 diabetes was associated with an overall increased risk of colorectal cancer (OR = 1.42).  In the February 17, 2012 issue of Digestive Diseases and Sciences, a paper was published titled 'Diabetes Mellitus and the Incidence of Colorectal Cancer: An Updated Systematic Review and Meta-Analysis' by Deng L et al.  They evaluated 24 studies with a total of 3,659,341 patients, and found that diabetes was associated with an increased risk of colorectal cancer, compared with no diabetes (summary relative risk of colorectal cancer = 1.26).  It is at least as likely as not (a 50% or higher degree of probability) that [the Veteran's] colon cancer has been caused by his service connected diabetes.  I thus support [the Veteran's] request to be granted secondary service connection approval.

In March 2013, Dr. B. submitted the following addendum to the previous opinions submitted in September 2011 and October 2011:

. . . . I was [the Veteran's] primary oncologist at the [VA] Medical Center in Durham, North Carolina from July 1, 2010 until July 1, 2012, and I am very well acquainted with his case.  His cancer was diagnosed in March of 2011 and was found to be metastatic, so he was referred to me for chemotherapy treatment.  I prescribed and oversaw his chemotherapy administration, and also arranged for subsequent radiology and surgical evaluations for ablation and resection of his liver metastases.  He was diagnosed with diabetes mellitus 12 years prior to his colon cancer diagnosis, and was still undergoing treatment for diabetes mellitus at the time of his diagnosis.  With my expertise as a trained oncologist, as I have previously stated, I am convinced that his history of diabetes mellitus was more likely than not (> 50% likelihood) to contribute to his development of colon cancer.  Several epidemiological studies have established that diabetes mellitus is an independent risk factor for colon cancer, including the study by Yuhara et al which I already cited in previous letters, a meta-analysis summarizing the data of many individual studies that calculated the summary relative risk for men with diabetes mellitus to develop colon cancer was 1.43, with 95% confidence interval between 1.30 to 1.57 (American Journal of Gastroenterology 2011 Nov;106(11):1911-21).  Several of the individual studies analyzed by this paper, however, found that the relative risk of colon cancer for men with diabetes mellitus was higher than 1.5, which certainly indicates that diabetes mellitus is more likely than not to contribute to developing colon cancer (Larsson et al, Diabetes Care 2005;28:1805-7; Limburg et al, American Journal of Gastroenterology 2006;101:1872-9; and Weiderpass et al, Journal of the National Cancer Institute 1997;89:660-1).  It has also been recently discovered that diabetes-associated angiotensin enhances liver metastasis of colon cancer, which is of particular interest to [the Veteran's] case because he had liver metastases at the time of diagnosis (Shimomoto et al, Clin Exp Metastasis. 2012; 29:915-25).

It has come to my attention that the [October 2011 VA examiner] counters my opinion.  However, [the October 2011 examiner] has a degree in osteopathic medicine without specialty in oncology training, and I do not agree with her assessment of [the Veteran's] case.  She indicated that the relationship between diabetes mellitus and colon cancer could be confounded by other risk factors, not acknowledging the Yuhara study cited above which has established that diabetes mellitus is an independent risk factor for colon cancer, even when controlling for other risk factors such as obesity, smoking, and exercise.  I also believe that her statement overstates the burden of proof required by the VA for service connected compensation.  While we do not have definitive proof that his diabetes mellitus caused colon cancer, we also do not have definitive proof that his diabetes mellitus did not cause his colon cancer.  However, the published studies cited above confirm that patients with diabetes mellitus have an increased risk of developing colon cancer.  

The evidence of record contains conflicting competent medical opinions regarding the question of whether the Veteran's colon cancer was proximately caused by his service-connected diabetes mellitus, type II.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

Dr. B.'s opinions are probative in that they link the development of colon cancer to diabetes mellitus, type II, through extensive citation to medical literature.  Dr. B. noted that the studies cited were controlled for other risk factors such as obesity, smoking, and exercise and, therefore, independent of many common risk factors for colon cancer.  Furthermore, Dr. B. supported the opinion with research indicating that diabetes-associated angiotensin enhances liver metastasis of colon cancer, which the Veteran had at the time of his colon cancer diagnosis.

The October 2011 VA examiner did not cite any medical literature to support the opinion that the Veteran's colon cancer was not proximately caused or aggravated by his service-connected diabetes mellitus, type II.  The only rationale provided in support of the VA examiner's opinion was the fact that colon cancer has many other risk factors, including age, congenital family syndromes, inflammatory bowel disease, obesity, poor diet, and sedentary lifestyle.  However, the VA examiner did not indicate which, if any, of these risk factors likely contributed to the Veteran's development of colon cancer.  In fact, the only factors addressed by the examiner (obesity, poor diet, and sedentary lifestyle), which the examiner described as the "most significant risk factors for colon cancer," were specifically ruled out as factors in the Veteran's case.  Furthermore, the examiner did not address Dr. Bigger's assertion that the medical literature cited was controlled for such risk factors.  

Based on the above, the Board finds the opinions of the Veteran's treating VA oncologist, Dr. B., to be the most probative evidence of record addressing the issue of whether the Veteran's colon cancer was proximately caused by his service-connected diabetes mellitus, type II.  Therefore, service connection for colon cancer is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 



ORDER

Service connection for colon cancer is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


